— Proceeding pursuant to Public Officers Law § 36 to remove the respondent, Gary Phelps, from public office in the Town of Tuxedo, Orange County.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, with costs.
The misconduct alleged, even if the allegations are accepted as true, does not rise to the level of malfeasance, misconduct, maladministration, or malversation necessary to justify the extreme remedy of removal from public office pursuant to Public Officers Law § 36 (see Matter of Haase v DelVecchio, 90 AD3d *779756 [2011]; Matter of Hayes v Ansel-McCabe, 83 AD3d 1180 [2011]; Matter of Montanino v Rowley, 39 AD3d 653, 654 [2007]). Skelos, J.E, Dickerson, Chambers and Miller, JJ., concur.